DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 11/03/21 to the Non-Final Office action of 8/20/21 is acknowledged. The Office action on currently pending claims 1 and 3 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Further, since claim 3 depends from claim 1 and inherits the aforementioned problems thereof, it was also rejected along with said claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, as best understood, are rejected under 35 U.S.C. 103 as obvious over 
KR 10-1220855 to Kim et al. (hereafter “Kim’855”, cited in IDS) taken alone.
Regarding claim 1, Kim’855 disclosed (Fig. 1-17) a high voltage electric switchboard (see “distribution panel”, p. 6, first paragraph of the English translation of record) in which a 

It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Kim’855 by reversing the position of the horizontal fixing plate portion from the bottom surface of the base plate to the upper surface thereof as claimed as an obvious matter of the design choice, since it appears that the invention would have performed at least equally well with such a design and because it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Einstein, 8 USPQ 167; In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

    PNG
    media_image1.png
    872
    1037
    media_image1.png
    Greyscale


Alternatively, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have provided any desired number of MOC switches in Kim’855 as modified, in order to provide indications of any desired number of various positions of the drawn-out circuit breaker of Kim’855 as modified, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection Applicant contends that, allegedly, the “description provides support that the upper horizontal fixing plate portion (e.g., the horizontal portion of the bracket 14a that includes the fastening eated near the left and right sides of the opening portion 13a in the base plate 13 so as to communicate with three fastening holes formed near each of the left and right sides of the opening 4 App. No. 16/572,118Response to Non-Final Office Action of August 20, 2021portion 13a of the base plate 13 in the circuit breaker part 10. Next, a bolt (not shown) is fastened to the fastening hole near the left and right sides of the opening portion 13a and the screw fastening hole 14al from top to bottom, thereby completing the installation operation of the MOC switch 14 ... Like the coupling unit between the functional parts described above" (emphasis added). See page 31, lines 8-20. See also Fig. 17 for an example of a coupling unit between functional parts, where a fastening bolt (FB) is fastened through fastening holes of the two functional parts H1 and H2 from top to bottom”.
In response, the Office directs the Applicant’s attention to the fact that on the contrary, said Figs. 14 and 15 do not explicitly depict that “the upper horizontal fixing plate portion is positioned on the upper surface of the base plate”. Also, from the aforementioned quotations it’s not clear that “the upper horizontal fixing plate portion is positioned on the upper surface of the base plate”, since the teaching of the specification that “the MOC switch 14 may be provided at a predetermined position…on an upper surface of the base plate 13” does not necessary mean that “the upper horizontal fixing plate portion is positioned on the upper surface of the base plate” as not necessary positioned on the upper surface of the base plate 13. Specifically, Fig. 5 (after installation) is absolutely silent regarding the positioning of the upper horizontal fixing plate 14a, i.e., it may be positioned either above or below the base plate 13. Also, said dashed lines in Fig. 14 just show the direction of the insertion of the MOC switch 14 into the opening portion 13a of the base plate 13. However, said MOC switch 14 may be inserted through said opening portion 13a, so as to position the upper horizontal fixing plate portion of the bracket 14a on the lower surface of the base plate 13. Further, the aforementioned teachings of the specification that (i.e., that “a bolt (not shown) is fastened to the fastening hole near the left and right sides of the opening portion 13a and the screw fastening hole 14al from top to bottom, thereby completing the installation operation of the MOC switch 14” (emphasis added)) do not necessary mean that “the upper horizontal fixing plate portion is positioned on the upper surface of the base plate” as claimed. Further, it’s not clear to which particular components said “functional parts H1 and H2” shown on Fig. 17 belong. For example, the H2 functional part may belong to the upper horizontal fixing plate portion of the bracket 14a, thus rendering it to be positioned on the lower surface of the base plate 13. 
Contrary to the Applicant’s position, the specification and drawings are simply not clear regarding the positioning of the upper horizontal fixing plate portion (i.e., on which surface of the base plate it positioned). Accordingly, the specific recitation of claim 1 that “the upper horizontal fixing plate portion is positioned on the upper surface of the base plate” constitutes an impermissible new matter and the rejection is hereby maintained.
Furthermore, regarding the art rejection, the gist of the Applicant’s arguments is that, 
 Contrary to the Applicant’s position, a pair of supporting brackets is formed by a pair of the vertical plate portions (53) and portions of the horizontal plate (52) extending outwardly from the top sides of said vertical plate portions (53), thus rendering Kim's piece (51) being positioned between said pair of supporting brackets, as shown on the annotated Fig. 5 below: 

    PNG
    media_image2.png
    516
    1017
    media_image2.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anatoly Vortman/
Primary Examiner
Art Unit 2835